Case 2:85-cv-04544-DMG-AGR Document 969 Filed 09/02/20 Page 1 of 11 Page ID
                                #:41002


 1     Bridget Cambria, Esq.
 2     Executive Director
       ALDEA - The People’s Justice Center
 3     532 Walnut St.
 4     Reading, PA 19601
       bridget.cambria@cambriaklinelaw.com
 5     (Admitted Pro Hac Vice)
 6     Gretchen M. Nelson (SBN 112566)
       Gabriel S. Barenfeld (SBN 224146)
 7     NELSON & FRAENKEL, LLP
       601 S. Figueroa Street, Suite 2050
 8     Los Angeles, CA 90017
       gnelson@nflawfirm.com
 9     gbarenfeld@nflawfirm.com
10     Attorneys for Amici
11

12                       UNITED STATES DISTRICT COURT
13         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
14

15    JENNY LISETTE FLORES, et al.,          Case No. CV-85-4544-DMG
16                   Plaintiffs,             CLASS ACTION
17          v.
18
                                             RESPONSE BRIEF OF AMICI CURIAE TO
      WILLIAM P. BARR, Attorney General      THE AUGUST 2020 INTERIM REPORT OF
      of the United States, et al.,          THE INDEPENDENT MONITOR
19
                     Defendants.
20
21
                                             Judge: Hon. Dolly M. Gee

22

23

24

25

26
27

28
Case 2:85-cv-04544-DMG-AGR Document 969 Filed 09/02/20 Page 2 of 11 Page ID
                                #:41003


 1                                              TABLE OF CONTENTS
 2
     I.    INTRODUCTION ............................................................................................. 1
 3
     II. SUMMARY OF ARGUMENT ......................................................................... 1
 4

 5   III. ARGUMENT ...................................................................................................... 2
 6   A. The Agreement requires the Independent Monitor’s findings and
     recommendations to apply to all Class Members, and not a particular subset of
 7   Class Members .......................................................................................................... 2
 8
     B. Amici recommend additional information-gathering to clarify the
 9   significance and reliability of the data provided by ICE to the Independent
     Monitor ...................................................................................................................... 4
10
     IV. CONCLUSION .................................................................................................. 7
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                                    ii
Case 2:85-cv-04544-DMG-AGR Document 969 Filed 09/02/20 Page 3 of 11 Page ID
                                #:41004


 1                                         TABLE OF AUTHORITIES
 2
     Cases
 3
     Flores v. Barr, No. 2:85-cv-4544 (DMG) (C.D. Cal. Aug. 7, 2020) ......................... 1
 4
     Flores v. Barr, No. 2:85-cv-4544 (DMG) (C.D. Cal. June 26, 2020)........................ 3
 5
     Flores v. Johnson, 212 F. Supp. 3d 864 (C.D. Cal. 2015) ................................. 2, 3, 4
 6

 7   Statutes
 8   6 U.S.C. § 279(g) (2012) ........................................................................................ 6, 8
 9
     Other Authorities
10
     CBP Responds to Letter Regarding Concerns Over Truncated Asylum Programs
11   Being Piloted in El Paso, TX, AILA (Fed. 28, 2020), https://www.aila.org/advo-
     media/whats-happening-in-congress/congressional-updates/cbp-responds-to-letter-
12   regarding-concerns ..................................................................................................... 7
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                                iii
Case 2:85-cv-04544-DMG-AGR Document 969 Filed 09/02/20 Page 4 of 11 Page ID
                                #:41005


 1        RESPONSE BRIEF OF AMICI CURIAE TO THE AUGUST 2020 INTERIM REPORT OF
                               THE INDEPENDENT MONITOR
 2
     I.      Introduction
 3
             On August 26, 2020, pursuant to this Court’s August 7, 2020 and other prior
 4
     orders, the Flores Independent Monitor and Dr. Paul Wise submitted an “Interim
 5
     Report on the Use of Temporary Housing for Minors and Families under Title 42.”
 6
     [Doc. # 938]. See Flores v. Barr, No. 2:85-cv-4544 (DMG) (C.D. Cal. Aug. 7, 2020)
 7
     [Doc. # 912].
 8
             Amici are RAICES, Proyecto Dilley, and Aldea – the People’s Justice Center—
 9
     the three legal services providers at the Family Detention Centers in Karnes City,
10
     Texas; Dilley, Texas; and Leesport, Pennsylvania. Pursuant to this Court’s August 7,
11
     2020 Order [Doc. # 912] and August 26, 2020 In Chambers Order [Doc. # 937],
12
     Amici respectfully respond to the Independent Monitor and Dr. Wise’s report.1
13
     II.     Summary of Argument
14
             Amici agree with the Independent Monitor’s assessment that the Temporary
15
     Housing Program (THP) is “not fully responsive to the safe and sanitary requirements
16
     of young children,” and thus does not comply with the Flores Settlement Agreement
17
     (“FSA” or “Agreement”). Amici contend that this finding applies to all Class
18
     Members, such that all Class Members held in hotels should be afforded the same
19
     rights and protections under the FSA and immediately transferred to non-secure,
20
     state-licensed facilities as required by the FSA.
21

22

23

24   1
       Amici are grateful to the Independent Monitor and Dr. Wise’s investigation of
25   conditions and the adequacy of medical care at the Family Residential Centers
26   (FRCs) and hope to have the opportunity to respond to the Independent Monitor and
     Dr. Wise’s future interim report on that subject as well. See Interim Report on the
27   Use of Temporary Housing for Minors and Families under Title 42 (“August 2020
28   Interim Report”) [Doc. # 938].
Case 2:85-cv-04544-DMG-AGR Document 969 Filed 09/02/20 Page 5 of 11 Page ID
                                #:41006


     III.   Argument
 1

 2             A. The Agreement requires the Independent Monitor’s findings and
 3
                  recommendations to apply to all Class Members, and not a
                  particular subset of Class Members.
 4

 5          As the Independent Monitor explained in her July 2020 “Interim Report on the

 6   Use of Temporary Housing for Minors under Title 42,” [Doc. # 873], Title 42 is a

 7   program that places individuals entering the United States into “Title 42 expulsion

 8   proceedings,” rather than the standard immigration proceedings pursuant to Title 8

 9   of the U.S. Code. Children in Title 42 expulsions are therefore in a different legal

10   posture than those traditionally in the Department of Homeland Security’s (DHS)

11   custody but are nevertheless similarly under DHS’s custody and control.

12          The FSA applies equally to all children. The Agreement requires Class

13   Members be placed in non-secure, state-licensed facilities regardless of whether the

14   Class Member entered the United States with a family member or parent and

15   regardless of the child’s immigration status or posture. FSA ¶ 10 (defining Class

16   Members as “[a]ll minors who are detained in the legal custody of the INS”)

17   (emphasis added); FSA ¶¶ 12, 19; Flores v. Johnson, 212 F. Supp. 3d 864, 871–73

18   (C.D. Cal. 2015), affirmed in relevant part, reversed in part, and remanded by 898

19   F.3d 898 (9th Cir. 2016). There is no exception to the Government’s obligations.

20   Moreover, these obligations are not excused during a global pandemic; rather, the

21   terms of the Agreement and this Court’s orders require the Government to process

22   children for release with “all deliberate speed,” given Class Members’ right to safe

23   and sanitary conditions. FSA ¶ 12; Flores v. Barr, No. 2:85-cv-4544 (DMG), at *4

24   (C.D. Cal. June 26, 2020) [Doc. # 833].

25          The Court has repeatedly denied the Government’s invitation to create

26   exemptions to the Agreement’s terms for categories of Class Members, and to apply

27   its terms discriminatorily to differing groups of children. See Flores, 212 F. Supp. 3d

28

                                               2
Case 2:85-cv-04544-DMG-AGR Document 969 Filed 09/02/20 Page 6 of 11 Page ID
                                #:41007


 1   at 871–73. Just as this Court has found that unaccompanied and accompanied
 2   children have the same rights under the FSA, so too do single minors, children who
 3   arrive as a part of a family group, and children who travel with a parent or legal
 4   guardian. Id.
 5         Defendants now seek to distinguish a Class Member’s legal rights under the
 6   Agreement based upon the detention scheme utilized by the government. See Def’s
 7   Response in Opp. to Pls.’ Mot. to Enforce, ECF No. 920 [Doc. # 925]. Currently, the
 8   Government holds Class Members in the custody of the Office of Refugee
 9   Resettlement (ORR), Customs and Border Protection (CBP) custody (in CBP
10   facilities and processing centers), Immigration and Customs Enforcement (ICE)
11   custody (at the FRCs), and ICE when children are detained in hotels pursuant to the
12   Title 42 program. Regardless of the detention system in which a child is placed, this
13   Court should rest upon its ongoing and consistent conclusion: Class Members have
14   equal rights under the FSA regardless of where they are detained. See, e.g. Flores,
15   212 F. Supp. 3d at 871–72.
16         The Independent Monitor’s August 2020 Interim Report noted that the
17   Government’s hoteling program has been applied to both unaccompanied children
18   and families and noted various deficiencies with the THP as it relates to single
19   minors. August 2020 Interim Report [Doc. #938]. Many of the deficiencies noted in
20   the report as to unaccompanied children (or “single minors”) apply equally to
21   accompanied children in the THP as well as to accompanied children in the FRCs.
22   Although accompanied children—both in the THP and the FRCs—have the benefit
23   of being with a parent, the protections these Class Members are entitled to under the
24   Flores Settlement Agreement remain the same. See Flores, 212 F. Supp. 3d at 871–
25   73.
26         The Independent Monitor’s report crystalizes the importance of assessing
27   whether conditions are safe and sanitary in consideration of a child’s age and stage
28

                                              3
Case 2:85-cv-04544-DMG-AGR Document 969 Filed 09/02/20 Page 7 of 11 Page ID
                                #:41008


 1   of development. See FSA ¶ 12. While age is a useful distinction when assessing
 2   whether conditions of confinement are appropriate and comply with the Agreement’s
 3   requirement to provide safe and sanitary conditions, FSA ¶ 12, the Court need not
 4   engage in such a detailed analysis to determine whether the Government is compliant
 5   with the FSA. The Agreement requires that children be placed in non-secure, state-
 6   licensed facilities. FSA ¶¶ 12, 19. Hotels are not state-licensed, and MVM third-party
 7   contractors do not have child welfare experience or training. See Interim Report on
 8   the Use of Temporary Housing for Minors and Families Under Title 42 by
 9   Independent Monitor (July 22, 2020) [Doc. # 873].
10         As the Independent Monitor concluded, the THP is “not fully responsive to the
11   safe and sanitary requirements of young children”—whether or not they are
12   accompanied by a parent. August 2020 Interim Report, at 15 [Doc. # 938]. Thus,
13   while the Agreement may require more for particularly vulnerable children in order
14   to honor its terms, it does not permit exemptions to its foundational, contractually
15   obligated protections. Children—whether accompanied or not—are Class Members
16   and entitled to the benefits of the Flores Settlement Agreement. For this reason,
17   Amici urge the Court to apply the Independent Monitor’s recommendations equally
18   to all Class Members in the THP: all children placed in hotels, regardless of their
19   immigration status and age, should be transferred to FSA-compliant facilities, as
20   should accompanied children who remain detained in non-FSA compliant FRCs.
21            B. Amici recommend additional information-gathering to clarify the
22               significance and reliability of the data provided by ICE to the
                 Independent Monitor.
23

24
           As noted by the Independent Monitor, there are deficiencies in ICE’s data
25
     regarding the THP. August 2020 Interim Report, at 6, 11 n.9 [Doc. # 938]. Amici
26
     agree that critical information was not provided to the Independent Monitor that
27
     would be beneficial for this Court’s review of the THP. Accordingly, Amici urge the
28

                                               4
Case 2:85-cv-04544-DMG-AGR Document 969 Filed 09/02/20 Page 8 of 11 Page ID
                                #:41009


 1   Court to require additional reporting from ICE to clarify (1) the length of time Class
 2   Members subjected to Title 42 program are detained, (2) the numbers of Class
 3   Members subjected to Title 42 who are held in hotels, and (3) the number of Class
 4   Members currently designated as parts of a “family unit” or “family group” who are
 5   in fact, unaccompanied children, as defined by the Trafficking Victims Protection
 6   Reauthorization Act (“TVPRA”). 6 U.S.C. § 279(g) (2012).
 7         The data provided by ICE fails to clarify critical information necessary for this
 8   Court to fully consider the Motion to Enforce filed by Class Counsel. See Mem. in
 9   Support of Mot. to Enforce Settlement re “Title 42” Class Members [Doc. # 920-1].
10   First, it is unclear whether the data provided to the Independent Monitor documents
11   the total amount of time children are held at a hotel, or the total amount of time
12   children have been in Government custody. Amici’s experience indicates that ICE
13   reports regarding length of stay for children detained at the FRCs include only the
14   amount of time each Class Member was held at the FRC, and does not include the
15   time a child was held in CBP custody at the border or in a hotel under the THP.2 This
16   time can be significant, and should be counted towards the total “length of detention”
17   for any Class Member. For example, some family units, particularly those who have
18   been subjected to the Humanitarian Asylum Review Process (“HARP”) or Prompt
19   Asylum Claim Review (“PACR”) programs3, are held at the border in CBP
20   processing centers for approximately one month prior to their transfer to an FRC. As
21
     2
22
       Amici note—as the Independent Monitor reported in July 2020—that families
     detained at the FRCs have often been held in a hotel prior to their placement at an
23   FRC, particularly in Karnes. See Interim Report on the Use of Temporary Housing
24   for Minors under Title 42, at 13 [Doc. # 873].
     3
       The HARP and PACR programs are two programs implemented by DHS which
25   require asylum-seekers—including families—to complete all or part of their credible
26   fear process while in CBP custody. See CBP Responds to Letter Regarding Concerns
     Over Truncated Asylum Programs Being Piloted in El Paso, TX, AILA (Feb. 28,
27   2020),                        https://www.aila.org/advo-media/whats-happening-in-
28   congress/congressional-updates/cbp-responds-to-letter-regarding-concerns.

                                               5
Case 2:85-cv-04544-DMG-AGR Document 969 Filed 09/02/20 Page 9 of 11 Page ID
                                #:41010


 1   this Court evaluates whether a child’s custody in non-FSA compliant facilities
 2   exceeds the three-to-five day period allowed by the FSA, it must determine whether
 3   a child was held in government custody prior to placement at a hotel, and if so, for
 4   how long.4 FSA ¶ 12A.
 5         Second, Amici agree with the Independent Monitor’s assessment that the total
 6   number of Class Members in the THP is unclear. August 2020 Interim Report, at 6
 7   [Doc. # 938]. A “family unit” or “family group” may include multiple children.
 8   Additional clarity regarding the total number of Class Members affected by
 9   Defendants’ placement of children in hotels under the Title 42 program will empower
10   the Court to more meaningfully assess the significance of Defendants’ non-
11   compliance.
12         Third, to the extent the Court is inclined to adopt the Independent Monitor’s
13   recommendations for a particular subset of Class Members, based upon the
14   vulnerability of a child who is not accompanied by their parent or legal guardian,
15   Amici contend ICE’s “single minor” data included in the Independent Monitor’s
16   report impedes the Court’s ability to take all necessary action to protect this uniquely
17   vulnerable group of children.
18         Defendants have regularly classified Class Members as “unaccompanied” or
19   “accompanied” as defined by the TVPRA and reported information to the Court and
20   Independent Monitor consistent with these definitions. 6 U.S.C. § 279(g) (2012).
21   Similarly, ICE has previously defined a “family unit” in its reports to the Court as a
22   parent or legal guardian joined by one or more minor children. Defendants now
23

24
     4
       Amici note that the Independent Monitor’s report indicates that high numbers of
     Class Members are apprehended along the border, particularly in the Rio Grande
25   Valley, which is five or more hours away from San Antonio and Houston. August
26   2020 Interim Report, at 5–7 [Doc. # 938]. This suggests that there may be an
     intervening period between apprehension and placement in the THP where
27   unaccompanied and accompanied Class Members may be held in CBP or other
28   facilities.

                                                6
Case 2:85-cv-04544-DMG-AGR Document 969 Filed 09/02/20 Page 10 of 11 Page ID
                                #:41011


  1   apparently present data based upon new definitions, reporting that children are a part
  2   of a “family unit” if they are accompanied by any adult relative. August 2020 Interim
  3   Report, at 7 n.5 (“Family Unit represents the number of individuals (either a child
  4   under 18 years old, parent, or legal guardian) apprehended with a family member by
  5   the U.S. Border Patrol.”) (emphasis added).
  6         The unique vulnerabilities of “single minors” articulated in the Independent
  7   Monitor’s report extend to minor children who are not in the care of their parents or
  8   legal guardians. For example, a two-year-old Class Member accompanied by his or
  9   her eighteen-year-old cousin would currently fall under Defendants’ new definition
 10   of “family unit.” This Class Member would likely be just as vulnerable as a “single
 11   minor” in the care of MVM security guards. For this reason, the data provided by
 12   ICE regarding “family units” lacks sufficient detail to allow the Court to assess how
 13   many Class Members, and particularly, children under ten years of age, remain
 14   detained without appropriate care to ensure safe conditions. To the extent the “family
 15   unit” data reported by ICE does not include statistics for Class Members who have
 16   been designated members of a “family group,” Amici urge the Court to require such
 17   data be provided to the Independent Monitor and the Court to facilitate additional
 18   monitoring.
 19   IV.   Conclusion
 20         The Independent Monitor is correct: the THP is not an appropriate “system of
 21   care” for Class Members. August 2020 Interim Report, at 17 [Doc. # 938]. Amici
 22   urge this Court to apply the Independent Monitor’s recommendation equally to all
 23   Class Members, and afford all children in the THP the rights and protections required
 24   under the FSA, beginning with the Agreement’s obligation that they be detained—if
 25   such a justification is found—in non-secure, state-licensed facilities.
 26
 27

 28

                                                 7
Case 2:85-cv-04544-DMG-AGR Document 969 Filed 09/02/20 Page 11 of 11 Page ID
                                #:41012


      DATED: September 2, 2020           NELSON & FRAENKEL LLP
  1

  2                                      /s/ Gabriel S. Barenfeld
                                             Gabriel S. Barenfeld
  3

  4                                      Bridget Cambria, Esq.
                                         Executive Director
  5                                      ALDEA - The People’s Justice Center
                                         (Admitted Pro Hac Vice)
  6

  7                                      Attorneys for Amici
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                          8
